In re Dalesandro, Hector H.; —Defendant(s); applying for writ of certiorari and/or review, supervisory and/or remedial; Parish of Orleans, Civil District Court, Div. “G”, No. 87-11343; to the Court of Appeal, Fourth Circuit, No. 88CW-1815.
*168Granted! The judgment of the trial court of September 7,1988 maintaining the exceptions filed by respondent is reversed and the exceptions are overruled. The case is remanded to the trial court for expeditious hearing on the merits of the issues presented.